Citation Nr: 0602769	
Decision Date: 02/01/06    Archive Date: 02/15/06	

DOCKET NO.  00-06 902A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to basic eligibility for Chapter 30 (Montgomery 
GI Bill) benefits.  
















INTRODUCTION

The veteran had active service from November 1973 to August 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Muskogee, Oklahoma.  Specifically, in that determination, the 
RO denied the veteran's claim of entitlement to Chapter 30 
educational benefits.  


REMAND

In a VA Form 9, Appeal To Board Of Veterans' Appeals, which 
was received at the RO in August 2005, the veteran requested 
a personal hearing at the RO before a Veterans Law Judge 
(VLJ).  In this regard, the Board notes that the RO has not 
acted on the veteran's request.  Further, at no time during 
the current appeal has the veteran withdrawn his request for 
a personal hearing before a VLJ at the RO.  Because the Board 
may not proceed with an adjudication of the issue on appeal 
without affording the veteran an opportunity to present 
testimony at the requested hearing, a remand is required.  
See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a) 
(2005).  

Accordingly, the further appellate consideration will be 
deferred and this case is REMANDED to the RO for the 
following action:  

Appropriate action should be taken by the 
RO, in accordance with the veteran's 
request, to schedule the veteran for a 
personal hearing at the RO before a VLJ.  
All correspondence pertaining to this 
matter should be associated with the 
claims folder.  

Thereafter, the case should be returned to the Board, if in 
order.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters that the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, 38 U.S.C. §§ 5109B, 7112.  



	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 

